t c summary opinion united_states tax_court frank baker petitioner v commissioner of internal revenue respondent docket no 5429-13s filed date frank baker pro_se halvor r melom for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 petitioner concedes that he is not entitled to education credits including the american opportunity_credit that he claimed for respondent concedes that petitioner is entitled to dependency_exemption deductions for two minor children d t r and z d c because they are his qualifying relatives within the meaning of sec_152 the issues remaining for decision are whether petitioner is eligible for head_of_household filing_status entitled to a child_tax_credit and an additional_child_tax_credit entitled to an earned_income_tax_credit eic subject_to the unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar it is the court’s policy to refer to minors only by their initials see rule a restrictions prescribed in sec_32 for the taxable_year sec_2012 and sec_2013 and liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when the petition was filed during petitioner was employed for part of the year at bj’s fashion apparel and at pacific maritime association where he earned wages of dollar_figure and dollar_figure respectively he also received unemployment_compensation of dollar_figure throughout petitioner resided with and supported his fiance starcania ford and her two minor children d t r and z d c petitioner is not the biological father of either d t r or z d c and he has not adopted the children at the time of trial petitioner and ms ford had never been married during petitioner paid approximately dollar_figure per month in household expenses ms ford testified that petitioner provided more than one-half of d t r ’s and z d c ’s support during she stated that other than a relatively small amount of public assistance that she and the children received during petitioner provided for them by paying the rent utility charges and food and clothing expenses ms ford did not work during and she did not file a federal_income_tax return for that year petitioner paid a tax_return_preparer to prepare his federal_income_tax return for he met with the preparer and described his relationship and living arrangements with ms ford d t r and z d c in accordance with his return preparer’s advice petitioner filed a form 1040a u s individual_income_tax_return claiming head_of_household filing_status dependency_exemption deductions for d t r and z d c an eic claiming d t r and z d c as qualifying children and the child_tax_credit and additional_child_tax_credit claiming only z d c as a qualifying_child the preparer completed the return and petitioner authorized him to file it electronically with the internal_revenue_service respondent subsequently issued a notice_of_deficiency to petitioner for the year in issue disallowing the deductions and credits mentioned above and head_of_household filing_status respondent further determined that in accordance with the provisions of sec_32 petitioner is barred from claiming the eic for and and is liable for the accuracy-related_penalty under sec_6662 discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed rule a 308_us_488 292_us_435 petitioner does not contend that the burden_of_proof should shift to respondent in accordance with the provisions of sec_7491 ii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies for head_of_household filing_status sec_2 generally defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 as pertinent here however sec_2 provides that a taxpayer shall not be considered to be a head of a household by reason of an individual who would not be a dependent for the taxable_year but for subparagraph h of sec_152 sec_152 defines the term qualifying_child and includes a number of specific conjunctive requirements among those requirements is the relationship requirement prescribed in sec_152 which is satisfied if the individual is either a child of the taxpayer or a descendant of such a child or a brother sister stepbrother stepsister or a descendant of such a relative sec_152 defines the term child to mean either a son daughter stepson or stepdaughter of the taxpayer petitioner was not married to ms ford during the year in issue is not the biological father of d t r or z d c and did not adopt them as his children it follows that neither d t r nor z d c was a child of petitioner as defined in sec_152 provides that an individual may satisfy the relationship_test and be treated as a qualified relative_of_the_taxpayer although unrelated by blood or marriage to the taxpayer if the individual has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 or a qualifying_child of petitioner as defined in sec_152 during see willoughby v commissioner tcmemo_2009_58 although respondent concedes that d t r and z d c were petitioner’s qualifying relatives and dependents during the record shows that respondent conceded that issue because d t r and z d c in addition to meeting other requirements satisfied the relationship_test prescribed in sec_152 ie they had the same principal_place_of_abode and were members of petitioner’s household during consistent with the exception set forth in sec_2 we sustain respondent’s determination that petitioner is not entitled to head_of_household filing_status but rather is assigned single filing_status for see willoughby v commissioner tcmemo_2009_58 iii earned_income_tax_credit sec_32 allows an eligible_individual an eic sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and section petitioner does not contend that he would be eligible for an eic without a qualifying_child under the provisions of sec_32 e petitioner identified d t r and z d c as qualifying children for purposes of the eic claimed on his return as previously discussed d t r and z d c were not petitioner’s qualifying children as defined in sec_152 as a matter of law petitioner is not entitled to an eic for iv child_tax_credit and additional_child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age and for whom the taxpayer is allowed a deduction under sec_151 sec_24 provides that a portion of the child_tax_credit commonly referred to as the additional_child_tax_credit may be refundable petitioner claimed z d c as a qualifying_child on his tax_return for purposes of the child_tax_credit and additional_child_tax_credit z d c was not petitioner’s qualifying_child as defined in sec_152 it follows that as a matter of law petitioner is not entitled to a child_tax_credit or an additional_child_tax_credit for v sec_32 sec_32 disallows the eic for the period of taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer’s claim of credit under this section was due to reckless or intentional_disregard_of_rules_and_regulations but not due to fraud respondent determined that the restrictions imposed by sec_32 are applicable to petitioner although we have concluded that petitioner is not entitled to an eic for he testified credibly that he relied upon and followed the advice of his paid tax_return_preparer on this record we conclude that petitioner did not act recklessly or with intentional_disregard_of_rules_and_regulations thus petitioner is not subject_to the restrictions imposed by sec_32 vi accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs assuming that respondent has met his burden of production we nevertheless conclude that petitioner has carried his burden with respect to reasonable_cause and good_faith it is clear from the record that petitioner is not a tax expert or experienced in tax matters we are satisfied that petitioner met with his return preparer and fully disclosed the facts necessary to compute his correct_tax liability after considering the totality of the facts and circumstances we conclude that petitioner acted in good_faith and comes within the reasonable_cause exception of sec_6664 see sec_1_6664-4 income_tax regs therefore we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 vii conclusion we commend petitioner for supporting his fiance’s children we are bound however by the applicable statutes as written see jibril v commissioner tcmemo_2013_267 at for the reasons stated above petitioner is entitled to dependency_exemption deductions for d t r and z d c but he is ineligible to respondent will have met his burden of production if rule_155_computations show that petitioner had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 claim head_of_household filing_status the child_tax_credit and the additional_child_tax_credit and the eic to reflect the foregoing decision will be entered under rule
